DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 5, 8-10, 12, 14, 17-19, 21, 24-26, 28, 31, and 32 of prior U.S. Patent No. US 9,693,056 B2 (“Pat 056”). This is a statutory double patenting rejection.
Consider application claim 1, claim 1 of Pat 056 discloses an apparatus, comprising: a video encoder for encoding at least a block in a picture by transforming a residue of the block to obtain transform coefficients, quantizing the transform coefficients to obtain quantized transform coefficients, and entropy coding the quantized transform coefficients, wherein the quantized transform coefficients are encoded using a flag to indicate that a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block having a value greater than or equal to a specified value, wherein the specified value is selected from among a plurality of values, said selected value remains fixed for the block, and said flag is a syntax element.
Claim 1 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 2, claim 3 of Pat 056 discloses the apparatus, wherein subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are encoded by encoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Claim 3 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 3, claim 5 of Pat 056 discloses the apparatus, wherein the picture is one of a plurality of pictures comprised in a video sequence, and the specified value is adaptively selected responsive to derived statistics from previously processed blocks in the picture or in one or more other pictures from among the plurality of pictures in the video sequence.
Claim 5 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 4, claim 8 of Pat 056 discloses the apparatus, wherein a level of the current one of the quantized transform coefficients is encoded by subtracting the specified value from an actual value of the current one of the quantized transform coefficients to obtain a difference value and encoding the difference value as the level, in order to reproduce the level at a corresponding decoder by adding the difference value to the specified value.
Claim 8 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 5, claim 9 of Pat 056 discloses the apparatus of claim 1, wherein at least a sig_flag syntax element, the flag, a last_flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are encoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Claim 9 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 6, claim 10 of Pat 056 discloses in a video encoder, a method, comprising: encoding at least a block in a picture by transforming a residue of the block to obtain transform coefficients, quantizing the transform coefficients to obtain quantized transform coefficients, and entropy coding the quantized transform coefficients, quantized transform coefficients are encoded using a flag to indicate that a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block having a value greater than or equal to a specified value, wherein the specified value is selected from among a plurality of values, said selected value remains fixed for the block, and said flag is a syntax element.
Claim 10 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 7, claim 12 of Pat 056 discloses the method, wherein subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are encoded by encoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Claim 12 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 8, claim 14 of Pat 056 discloses the method, wherein the picture is one of a plurality of pictures comprised in a video sequence, and the specified value is adaptively selected responsive to derived statistics from previously processed blocks in the picture or in one or more other pictures from among the plurality of pictures in the video sequence.
Claim 14 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 9, claim 17 of Pat 056 discloses the method of claim 10, wherein a level of the current one of the quantized transform coefficients is encoded by subtracting the specified value from an actual value of the current one of the quantized transform coefficients to obtain a difference value and encoding the difference value as the level, in order to reproduce the level at a corresponding decoder by adding the difference value to the specified value.
Claim 17 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 10, claim 18 of Pat 056 discloses the method of claim 10, wherein at least a sig_flag syntax element, the flag, a last_flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are encoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Claim 18 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 11, claim 19 of Pat 056 discloses an apparatus, comprising: a video decoder for decoding at least a block in a picture by entropy decoding quantized transform coefficients, de-quantizing the quantized transform coefficients to obtain transform coefficients, and inverse transforming the transform coefficients to obtain a reconstructed residue of the block for use in reconstructing the block, quantized transform coefficients are encoded using a flag to indicate that a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block having a value greater than or equal to a specified value, wherein the specified value is selected from among a plurality of values, said selected value remains fixed for the block, and said flag is a syntax element.
Claim 19 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 12, claim 21 of Pat 056 discloses the apparatus, wherein subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are decoded by decoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Claim 21 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 13, claim 24 of Pat 056 discloses the apparatus, wherein a level of the current one of the quantized transform coefficients is decoded by decoding a difference value previously determined between an actual value of the current one of the quantized transform coefficients and the specified value, and adding the difference value to the specified value to obtain the level.
Claim 24 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 14, claim 25 of Pat 056 discloses the apparatus, wherein at least a sig_flag syntax element, the flag, a last_flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are encoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Claim 25 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 15, claim 26 of Pat 056 discloses In a video decoder, a method, comprising: decoding at least a block in a picture by entropy decoding quantized transform coefficients, de-quantizing the quantized transform coefficients to obtain transform coefficients, and inverse transforming the transform coefficients to obtain a reconstructed residue of the block for use in reconstructing the block, quantized transform coefficients are encoded using a flag to indicate that a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block having a value greater than or equal to a specified value, wherein the specified value is selected from among a plurality of values, said selected value remains fixed for the block, and said flag is-a syntax element.
Claim 26 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 16, claim 28 of Pat 056 discloses the method, wherein subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are decoded by decoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Claim 28 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 17, claim 31 of Pat 056 discloses the method, wherein a level of the current one of the quantized transform coefficients is decoded by decoding a difference value previously determined between an actual value of the current one of the quantized transform coefficients and the specified value, and adding the difference value to the specified value to obtain the level.
Claim 31 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
Consider application claim 18, claim 32 of Pat 056 discloses the method, wherein at least a sig_flag syntax element, the flag, a last flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are encoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Claim 32 of Pat 056 contains the identical subject matter as the application claim.  Thus, statutory type double patenting rejection applies.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 28 of U.S. Patent No. US 9,693,056 B2 (“Pat 056”) in view of US 10,097,859 B2 (“Pat 859”)
Consider application claim 19, claim 26 discloses In a video decoder, a method, comprising: decoding at least a block in a picture by entropy decoding quantized transform coefficients, de-quantizing the quantized transform coefficients to obtain transform coefficients, and inverse transforming the transform coefficients to obtain a reconstructed residue of the block for use in reconstructing the block, quantized transform coefficients are encoded using a flag to indicate that a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block having a value greater than or equal to a specified value, wherein the specified value is selected from among a plurality of values, said selected value remains fixed for the block, and said flag is-a syntax element.
However, claims of Pat 056 do not explicitly disclose a computer readable storage media having instructions stored therein, the method of decoding is implemented when instructions are executed by a processor.
Claim 9 of Pat 859 discloses a non-transitory computer readable storage media having data stored thereupon, causing a processor to execute the decoding method.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to store a decoding method on a non-transitory computer readable storage media because such incorporation would allow the decoding method to be more transportable.
Consider application claim 20, claim 28 of 056 discloses subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are decoded by decoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 8, 9, 11, 14, and 15 of U.S. Patent No. US 9,832,486 B2 (“Pat 486”).
Consider application claim 1, claim 1 of Pat 486 discloses an apparatus, comprising: a video encoder for encoding at least a block in a picture by transforming a residue of the block to obtain transform coefficients, quantizing the transform coefficients to obtain quantized transform coefficients, and entropy coding the quantized transform coefficients, wherein the quantized transform coefficients are encoded using a first syntax element that is a flag to indicate when a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block having a value greater than or equal to a first specified non-zero value and a second syntax element that is a flag to indicate when a current one of the quantized transform coefficients being processed is a non-zero coefficient for the block having a value greater than a second non-zero specified value, wherein the first specified non-zero value is selected from among a plurality of values, and said selected value remains fixed for the block.
Claim 1 of Pat 486 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 2, claim 3 of Pat 486 discloses subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are encoded by encoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Claim 3 of Pat 486 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 3, claim 4 of Pat 486 discloses the picture is one of a plurality of pictures comprised in a video sequence, and the specified value is adaptively selected responsive to derived statistics from previously processed blocks in the picture or in one or more other pictures from among the plurality of pictures in the video sequence.
Claim 4 of Pat 486 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 4, claim 7 of Pat 486 discloses a level of the current one of the quantized transform coefficients is encoded by subtracting the specified value from an actual value of the current one of the quantized transform coefficients to obtain a difference value and encoding the difference value as the level, in order to reproduce the level at a corresponding decoder by adding the difference value to the specified value.
Claim 7 of Pat 486 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 5, claim 8 of Pat 486 discloses at least a sig_flag syntax element, the flag, a last_flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are encoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Claim 8 of Pat 486 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 6, application claim 6 recites the method implemented by the apparatus disclosed in application claim 1.  Thus, it is rejected for the same reasons.
Consider application claim 7, application claim 7 recites the method implemented by the apparatus disclosed in application claim 2.  Thus, it is rejected for the same reasons.
Consider application claim 8, application claim 8 recites the method implemented by the apparatus disclosed in application claim 3.  Thus, it is rejected for the same reasons.
Consider application claim 9, application claim 9 recites the method implemented by the apparatus disclosed in application claim 4.  Thus, it is rejected for the same reasons.
Consider application claim 10, application claim 10 recites the method implemented by the apparatus disclosed in application claim 5.  Thus, it is rejected for the same reasons.
Consider application claim 11, claim 9 of Pat 486 discloses an apparatus, comprising: a video decoder for decoding at least a block in a picture by entropy decoding quantized transform coefficients, de-quantizing the quantized transform coefficients to obtain transform coefficients, and inverse transforming the transform coefficients to obtain a reconstructed residue of the block for use in reconstructing the block, wherein the quantized transform coefficients are decoded using a first syntax element that is a flag to indicate when a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block having a value greater than or equal to a first specified non-zero value and a second syntax element that is a flag to indicate when a current one of the quantized transform coefficients being processed is a non-zero coefficient for the block having a value greater than a second non-zero specified value, wherein the first specified non-zero value is selected from among a plurality of values, and said selected value remains fixed for the block.
Claim 9 of Pat 486 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 12, claim 11 of Pat 486 discloses subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are decoded by decoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Claim 11 of Pat 486 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 13, claim 14 of Pat 486 discloses a level of the current one of the quantized transform coefficients is decoded by decoding a difference value previously determined between an actual value of the current one of the quantized transform coefficients and the specified value, and adding the difference value to the specified value to obtain the level.
Claim 14 of Pat 486 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 14, claim 15 of Pat 486 discloses at least a sig_flag syntax element, the flag, a last_flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are decoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Claim 15 of Pat 486 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 15, application claim 15 recites the method implemented by the apparatus disclosed in application claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 16, application claim 16 recites the method implemented by the apparatus disclosed in application claim 12.  Thus, it is rejected for the same reasons.
Consider application claim 17, application claim 17 recites the method implemented by the apparatus disclosed in application claim 13.  Thus, it is rejected for the same reasons.
Consider application claim 18, application claim 18 recites the method implemented by the apparatus disclosed in application claim 14.  Thus, it is rejected for the same reasons.
Consider application claim 19, application claim 19 recites the computer readable storage media that stores the instructions for causing the processor to execute the method disclosed in application claim 15.  Thus, it is rejected for the same reasons.
Consider application claim 20, application claim 20 recites the method implemented by the apparatus disclosed in application claim 16.  Thus, it is rejected for the same reasons.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US 10,097,859 B2 (“Pat 859”) in view of US 9,693,056 B2 (“Pat 056”).
Consider application claim 1, claim 1 of Pat 859 discloses an apparatus, comprising: a video encoder for encoding at least a block in a picture by transforming a residue of the block to obtain transform coefficients, quantizing the transform coefficients to obtain quantized transform coefficients, and entropy coding the quantized transform coefficients, wherein the encoder uses a first syntax element that is a flag to indicate when a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block having a value greater than one and a second syntax element that is a flag to indicate when a current one of the quantized transform coefficients being processed is a non-zero coefficient for the block having a value greater than two, and wherein a third syntax element is indicative of coefficient level.
However, claim 1 of Pat 859 does not explicitly discloses the selected value remains fixed for the block.
Pat 056 discloses the selected value remains fixed for the block (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 2, claim 3 of Pat 056 discloses subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are encoded by encoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 3, claim 5 of Pat 056 discloses the picture is one of a plurality of pictures comprised in a video sequence, and the specified value is adaptively selected responsive to derived statistics from previously processed blocks in the picture or in one or more other pictures from among the plurality of pictures in the video sequence.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 4, claim 8 of Pat 056 discloses a level of the current one of the quantized transform coefficients is encoded by subtracting the specified value from an actual value of the current one of the quantized transform coefficients to obtain a difference value and encoding the difference value as the level, in order to reproduce the level at a corresponding decoder by adding the difference value to the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 5, claim 9 of Pat 056 discloses at least a sig_flag syntax element, the flag, a last_flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are encoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 6, application claim 6 recites the method implemented by the apparatus disclosed in application claim 1.  Thus, it is rejected for the same reasons.
Consider application claim 7, application claim 7 recites the method implemented by the apparatus disclosed in application claim 2.  Thus, it is rejected for the same reasons.
Consider application claim 8, application claim 8 recites the method implemented by the apparatus disclosed in application claim 3.  Thus, it is rejected for the same reasons.
Consider application claim 9, application claim 9 recites the method implemented by the apparatus disclosed in application claim 4.  Thus, it is rejected for the same reasons.
Consider application claim 10, application claim 10 recites the method implemented by the apparatus disclosed in application claim 5.  Thus, it is rejected for the same reasons.
Consider application claim 11, claim 5 of Pat 859 discloses An apparatus, comprising: a video decoder for decoding at least a block in a picture by entropy decoding quantized transform coefficients, de-quantizing the quantized transform coefficients to obtain transform coefficients, and inverse transforming the transform coefficients to obtain a reconstructed residue of the block for use in reconstructing the block, wherein the decoder uses a first syntax element that is a flag indicating when a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block having a value greater than one and a second syntax element that is a flag indicating when a current one of the quantized transform coefficients being processed is a non-zero coefficient for the block having a value greater than two, and wherein a third syntax element is indicative of coefficient level.
However, claim 5 of Pat 859 does not explicitly discloses the selected value remains fixed for the block.
Pat 056 discloses the selected value remains fixed for the block (claim 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 12, claim 21 of Pat 056 discloses subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are encoded by encoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 13, claim 24 of Pat 056 discloses a level of the current one of the quantized transform coefficients is encoded by subtracting the specified value from an actual value of the current one of the quantized transform coefficients to obtain a difference value and encoding the difference value as the level, in order to reproduce the level at a corresponding decoder by adding the difference value to the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 14, claim 25 of Pat 056 discloses at least a sig_flag syntax element, the flag, a last_flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are encoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 15, application claim 15 recites the method implemented by the apparatus disclosed in application claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 16, application claim 16 recites the method implemented by the apparatus disclosed in application claim 12.  Thus, it is rejected for the same reasons.
Consider application claim 17, application claim 17 recites the method implemented by the apparatus disclosed in application claim 13.  Thus, it is rejected for the same reasons.
Consider application claim 18, application claim 18 recites the method implemented by the apparatus disclosed in application claim 14.  Thus, it is rejected for the same reasons.
Consider application claim 19, application claim 19 recites the computer readable storage media that stores the instructions for causing the processor to execute the method disclosed in application claim 15.  Thus, it is rejected for the same reasons.
Consider application claim 20, application claim 20 recites the method implemented by the apparatus disclosed in application claim 16.  Thus, it is rejected for the same reasons.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. US 10,694,211 B2 (“Pat 211”) in view of US 9,693,056 B2 (“Pat 056”).
Consider application claim 1, claim 1 of Pat 211 discloses an apparatus, comprising: a video encoder for encoding at least a block in a picture by transforming a residue of the block to obtain transform coefficients, quantizing the transform coefficients to obtain quantized transform coefficients, and entropy coding the quantized transform coefficients, wherein the quantized transform coefficients are encoded using syntax comprising flags indicative of coefficient significance, coefficients having value greater than 1, coefficient sign, and coefficient level.
However, claim 1 of Pat 859 does not explicitly discloses the selected value remains fixed for the block.
Pat 056 discloses the selected value remains fixed for the block (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 2, claim 3 of Pat 056 discloses subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are encoded by encoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 3, claim 5 of Pat 056 discloses the picture is one of a plurality of pictures comprised in a video sequence, and the specified value is adaptively selected responsive to derived statistics from previously processed blocks in the picture or in one or more other pictures from among the plurality of pictures in the video sequence.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 4, claim 8 of Pat 056 discloses a level of the current one of the quantized transform coefficients is encoded by subtracting the specified value from an actual value of the current one of the quantized transform coefficients to obtain a difference value and encoding the difference value as the level, in order to reproduce the level at a corresponding decoder by adding the difference value to the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 5, claim 9 of Pat 056 discloses at least a sig_flag syntax element, the flag, a last_flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are encoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 6, application claim 6 recites the method implemented by the apparatus disclosed in application claim 1.  Thus, it is rejected for the same reasons.
Consider application claim 7, application claim 7 recites the method implemented by the apparatus disclosed in application claim 2.  Thus, it is rejected for the same reasons.
Consider application claim 8, application claim 8 recites the method implemented by the apparatus disclosed in application claim 3.  Thus, it is rejected for the same reasons.
Consider application claim 9, application claim 9 recites the method implemented by the apparatus disclosed in application claim 4.  Thus, it is rejected for the same reasons.
Consider application claim 10, application claim 10 recites the method implemented by the apparatus disclosed in application claim 5.  Thus, it is rejected for the same reasons.
Consider application claim 11, claim 7 of Pat 211 discloses an apparatus, comprising: a video decoder for decoding at least a block in a picture by entropy decoding quantized transform coefficients, de-quantizing the quantized transform coefficients to obtain transform coefficients, and inverse transforming the transform coefficients to obtain a reconstructed residue of the block for use in reconstructing the block, quantized transform coefficients are encoded using syntax comprising flags indicative of coefficient significance, coefficients having value greater than 1, coefficient sign, and coefficient level.
However, claim 7 of Pat 211 does not explicitly discloses the selected value remains fixed for the block.
Pat 056 discloses the selected value remains fixed for the block (claim 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 12, claim 21 of Pat 056 discloses subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are encoded by encoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 13, claim 24 of Pat 056 discloses a level of the current one of the quantized transform coefficients is encoded by subtracting the specified value from an actual value of the current one of the quantized transform coefficients to obtain a difference value and encoding the difference value as the level, in order to reproduce the level at a corresponding decoder by adding the difference value to the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 14, claim 25 of Pat 056 discloses at least a sig_flag syntax element, the flag, a last_flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are encoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 15, application claim 15 recites the method implemented by the apparatus disclosed in application claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 16, application claim 16 recites the method implemented by the apparatus disclosed in application claim 12.  Thus, it is rejected for the same reasons.
Consider application claim 17, application claim 17 recites the method implemented by the apparatus disclosed in application claim 13.  Thus, it is rejected for the same reasons.
Consider application claim 18, application claim 18 recites the method implemented by the apparatus disclosed in application claim 14.  Thus, it is rejected for the same reasons.
Consider application claim 19, application claim 19 recites the computer readable storage media that stores the instructions for causing the processor to execute the method disclosed in application claim 15.  Thus, it is rejected for the same reasons.
Consider application claim 20, application claim 20 recites the method implemented by the apparatus disclosed in application claim 16.  Thus, it is rejected for the same reasons.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. US 11,218,732 B2 (“Pat 732”) in view of US 9,693,056 B2 (“Pat 056”).
Consider application claim 1, claim 1 of Pat 732 discloses an apparatus for video encoding, comprising: a video encoder (200) for encoding at least a block in a picture by transforming a residue of the block to obtain transform coefficients, quantizing the transform coefficients to obtain quantized transform coefficients, and entropy coding the quantized transform coefficients, wherein the quantized transform coefficients are encoded using a first syntax element that indicates when a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block having an absolute value greater than a specified value, wherein the specified value is selected from among a plurality of values, said selected value remains fixed for the block, and a second syntax element that indicates when a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block.
However, claim 1 of Pat 732 does not explicitly discloses the selected value remains fixed for the block.
Pat 056 discloses the selected value remains fixed for the block (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 2, claim 3 of Pat 056 discloses subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are encoded by encoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 3, claim 5 of Pat 056 discloses the picture is one of a plurality of pictures comprised in a video sequence, and the specified value is adaptively selected responsive to derived statistics from previously processed blocks in the picture or in one or more other pictures from among the plurality of pictures in the video sequence.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 4, claim 8 of Pat 056 discloses a level of the current one of the quantized transform coefficients is encoded by subtracting the specified value from an actual value of the current one of the quantized transform coefficients to obtain a difference value and encoding the difference value as the level, in order to reproduce the level at a corresponding decoder by adding the difference value to the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 5, claim 9 of Pat 056 discloses at least a sig_flag syntax element, the flag, a last_flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are encoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 6, application claim 6 recites the method implemented by the apparatus disclosed in application claim 1.  Thus, it is rejected for the same reasons.
Consider application claim 7, application claim 7 recites the method implemented by the apparatus disclosed in application claim 2.  Thus, it is rejected for the same reasons.
Consider application claim 8, application claim 8 recites the method implemented by the apparatus disclosed in application claim 3.  Thus, it is rejected for the same reasons.
Consider application claim 9, application claim 9 recites the method implemented by the apparatus disclosed in application claim 4.  Thus, it is rejected for the same reasons.
Consider application claim 10, application claim 10 recites the method implemented by the apparatus disclosed in application claim 5.  Thus, it is rejected for the same reasons.
Consider application claim 11, claim 12 of Pat 732 discloses an apparatus for video decoding, comprising: a video decoder (300) for decoding at least a block in a picture by entropy decoding quantized transform coefficients, de-quantizing the quantized transform coefficients to obtain transform coefficients, and inverse transforming the transform coefficients to obtain a reconstructed residue of the block for use in reconstructing the block, wherein the quantized transform coefficients are decoded using a first syntax element that indicates when a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block having an absolute value greater than a specified value, wherein the specified value is selected from among a plurality of values, said selected value remains fixed for the block, and a second syntax element that indicates when a current one of the quantized transform coefficients being processed is a last non-zero coefficient for the block.
However, claim 12 of Pat 732 does not explicitly discloses the selected value remains fixed for the block.
Pat 056 discloses the selected value remains fixed for the block (claim 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 12, claim 21 of Pat 056 discloses subsequent non-zero coefficients from among the quantized transform coefficients having a value less than the specified value are encoded by encoding only the respective signs of the subsequent non-zero coefficients having the value less than the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 13, claim 24 of Pat 056 discloses a level of the current one of the quantized transform coefficients is encoded by subtracting the specified value from an actual value of the current one of the quantized transform coefficients to obtain a difference value and encoding the difference value as the level, in order to reproduce the level at a corresponding decoder by adding the difference value to the specified value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 14, claim 25 of Pat 056 discloses at least a sig_flag syntax element, the flag, a last_flag syntax element, a Bin_1 syntax element, a level syntax element, and a sign syntax element are encoded in a same scanning order, the sig_flag syntax element for indicating whether the current one of the quantized transform coefficients has a non-zero value, the last_flag for indicating whether the current one of the quantized transform coefficients having the non-zero value is a last quantized transform coefficient having the non-zero value in the block in a given scanning order, the Bin_1 syntax element for indicating that an absolute value of the current one of the quantized transform coefficients has a currently unknown non-zero value, the level syntax element for indicating an absolute value of the current one of the quantized transform coefficients when the current one of the quantized transform coefficients has the absolute value greater than the specified value, and the sign syntax element for indicating a corresponding sign of the current one of the quantized transform coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the selected value remain fixed for the block because such incorporation would improve the device’s performance.
Consider application claim 15, application claim 15 recites the method implemented by the apparatus disclosed in application claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 16, application claim 16 recites the method implemented by the apparatus disclosed in application claim 12.  Thus, it is rejected for the same reasons.
Consider application claim 17, application claim 17 recites the method implemented by the apparatus disclosed in application claim 13.  Thus, it is rejected for the same reasons.
Consider application claim 18, application claim 18 recites the method implemented by the apparatus disclosed in application claim 14.  Thus, it is rejected for the same reasons.
Consider application claim 19, application claim 19 recites the computer readable storage media that stores the instructions for causing the processor to execute the method disclosed in application claim 15.  Thus, it is rejected for the same reasons.
Consider application claim 20, application claim 20 recites the method implemented by the apparatus disclosed in application claim 16.  Thus, it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486